                                               Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 1 of 10



                                      1   LISA D. NICOLLS, SBN 234376
                                          BROOKE E. WASHBURN, SBN 248114
                                      2   MURPHY AUSTIN ADAMS SCHOENFELD LLP
                                          555 Capitol Mall, Suite 850
                                      3   Sacramento, CA 95814
                                          Telephone:      (916) 446-2300
                                      4   Facsimile:      (916) 503-4000
                                          Email:          lnicolls@murphyaustin.com
                                      5   Email:         bwashburn@murphyaustin.com
                                      6
                                          Attorneys for Defendant
                                      7   JEFFREY PETERSON, an individual
                                      8
                                                                             UNITED STATES DISTRICT COURT
                                      9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                     10

                                     11
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                          UNITED STATES ex rel. MATTHEW                        Case No. CV191628JSC
                                     12   ZUGSBERGER,
                                                                                               DEFENDANT JEFFREY PETERSON’S
                                     13                         Plaintiff,                     ANSWER TO COMPLAINT

                                     14   v.

                                     15   T.L. PETERSON, INC., a California
                                          corporation; JEFFREY PETERSON, an
                                     16   individual,

                                     17                         Defendant.

                                     18

                                     19           Defendant JEFFREY PETERSON (“PETERSON”) answers Plaintiff and Relator Matthew

                                     20   Zugsberger’s (“Plaintiff”) Complaint as follows:

                                     21           1.     Answering paragraph 1 of the Complaint, Defendant PETERSON presumes that

                                     22   Matthew Zugsberger brought this False Claims act on behalf of the US, however, PETERSON

                                     23   denies each and every factual allegation asserted in paragraph 1, including the contentions that

                                     24   PETERSON knowingly made any false or fraudulent claims.

                                     25                                             I.   PARTIES

                                     26           2.     Answering paragraph 2 of the Complaint, PETERSON admits each and every

                                     27   allegation therein.

                                     28           3.     Answering paragraph 3 of the Complaint, PETERSON admits each and every
                                                                                                                            4179.004-2990225.1
                                                                                                     DEFENDANT PETERSON’S ANSWER TO
                                                                                         -1-                   COMPLAINT CV191628JSC
                                            Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 2 of 10



                                      1   allegation therein.
                                      2           4.      Answering paragraph 4 of the Complaint, the allegations of this paragraph are
                                      3   conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
                                      4   and are, therefore, specifically denied.
                                      5           5.      Answering paragraph 5 of the Complaint, Defendant is without knowledge or
                                      6   information sufficient to form a belief as to the truth or falsity of its allegations, and on that basis,
                                      7   deny each and every allegation contained therein.
                                      8           6.      Answering paragraph 6 of the Complaint, the allegations of this paragraph are
                                      9   conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
                                     10   and are, therefore, specifically denied.
                                     11                                         II.        JURISDICTION
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12           7.      Answering paragraph 7 of the Complaint, the allegations of this paragraph are
                                     13   conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
                                     14   and are, therefore, specifically denied.
                                     15                                               III.    VENUE
                                     16           8.      Answering paragraph 8 of the Complaint, the allegations of this paragraph are
                                     17   conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
                                     18   and are, therefore, specifically denied.
                                     19                               IV.     INTRADISTRICT ASSIGNMENT
                                     20           9.      Answering paragraph 9 of the Complaint, the allegations of this paragraph are
                                     21   conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
                                     22   and are, therefore, specifically denied.
                                     23                                               V.      FACTS
                                     24           10.     Answering paragraph 10 of the Complaint, Defendant admits each and every
                                     25   allegation therein.
                                     26           11.     Answering paragraph 11 of the Complaint, Defendant admits each and every
                                     27   allegation therein.
                                     28           12.     Answering paragraph 12 of the Complaint, Defendant denies each and every
                                                                                                                                    4179.004-2990225.1
                                                                                                          DEFENDANT PETERSON’S ANSWER TO
                                                                                             -2-                    COMPLAINT CV191628JSC
                                            Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 3 of 10



                                      1   remaining allegation therein.
                                      2              13.   Answering paragraph 13 of the Complaint, Defendant denies each and every
                                      3   remaining allegation therein.
                                      4              14.   Answering paragraph 14 of the Complaint, Defendant admits each and every
                                      5   allegation therein.
                                      6              15.   Answering paragraph 15 of the Complaint, Defendant denies each and every
                                      7   remaining allegation therein.
                                      8              16.   Answering paragraph 16 of the Complaint, Defendant admits each and every
                                      9   allegation therein.
                                     10              17.   Answering paragraph 17 of the Complaint, Defendant admits each and every
                                     11   allegation therein.
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12              18.   Answering paragraph 18 of the Complaint, Defendant denies each and every
                                     13   remaining allegation therein.
                                     14              19.   Answering paragraph 19 of the Complaint, Defendant denies each and every
                                     15   remaining allegation therein.
                                     16              20.   Answering paragraph 20 of the Complaint, Defendant admits it previously and
                                     17   properly sought payments for federal construction contract nos. INP17PC00639, INP17PC00034,
                                     18   INP17PX03507, W9123818C0026 and N4425516D8013-N4425518F4342. PETERSON admits
                                     19   that it has received some payments as to each of the contracts referenced in paragraph 20, however,
                                     20   PETERSON denies that all payments due and owing for work previously performed have been paid
                                     21   in full.
                                     22              21.   Answering paragraph 21 of the Complaint, Defendant denies each and every
                                     23   allegation therein.
                                     24              22.   Answering paragraph 22 of the Complaint, Defendant is without knowledge at this
                                     25   time or information sufficient to form a belief as to the truth or falsity of its allegations, and on that
                                     26   basis, denies each and every allegation contained therein.
                                     27              23.   Answering paragraph 23 of the Complaint, Defendant denies each and every
                                     28   allegation therein.
                                                                                                                                    4179.004-2990225.1
                                                                                                          DEFENDANT PETERSON’S ANSWER TO
                                                                                            -3-                     COMPLAINT CV191628JSC
                                                Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 4 of 10



                                      1            24.   Answering paragraph 24 of the Complaint, Defendant denies each and every
                                      2   allegation therein.
                                      3            25.   Answering paragraph 25 of the Complaint, Defendant denies each and every
                                      4   allegation therein.
                                      5                                             FIRST COUNT
                                      6                           FALSE CLAIMS ACT, 31 U.S.C. §3729(a)(1)(A)
                                      7                                   Against Peterson and Mr. Peterson
                                      8            26.   Answering paragraph 26 of the Complaint, Defendant incorporates by reference as
                                      9   if fully set forth herein their responses to paragraphs 1 through 25 as set forth above.
                                     10            27.   Answering paragraph 27 of the Complaint, Defendant denies each and every
                                     11   remaining allegation therein.
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12            28.   Answering paragraph 28 of the Complaint, Defendant denies each and every
                                     13   remaining allegation therein.
                                     14            29.   Answering paragraph 29 of the Complaint, Defendant denies each and every
                                     15   allegation therein.
                                     16                                           SECOND COUNT
                                     17                          FALSE CLAIMS ACT, 31 U.S.C. § 3729(A)(1)(B)
                                     18                                   Against Peterson and Mr. Peterson
                                     19            30.   Answering paragraph 30 of the Complaint, Defendant incorporates by reference as
                                     20   if fully set forth herein their responses to paragraphs 1 through 29 of this Answer.
                                     21            31.   Answering paragraph 31 of the Complaint, Defendant denies each and every
                                     22   remaining allegation therein.
                                     23            32.   Answering paragraph 32 of the Complaint, Defendant denies each and every
                                     24   remaining allegation therein.
                                     25            33.   Answering paragraph 33 of the Complaint, Defendant denies each and every
                                     26   remaining allegation therein.
                                     27   ///
                                     28   ///
                                                                                                                                 4179.004-2990225.1
                                                                                                        DEFENDANT PETERSON’S ANSWER TO
                                                                                           -4-                    COMPLAINT CV191628JSC
                                            Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 5 of 10



                                      1                                              THIRD COUNT
                                      2                           FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1)(A)
                                      3                                   Against Peterson and Mr. Peterson
                                      4           34.     Answering paragraph 34 of the Complaint, Defendant incorporates by reference as
                                      5   if fully set forth herein their responses to paragraphs 1 through 33 set forth above.
                                      6           35.     Answering paragraph 35 of the Complaint, Defendant PETERSON admits Federal
                                      7   Contract No. W9123818C026 issued by US Army Corps of Engineers, Sacramento Contracting
                                      8   Division, was an acquisition that proceeded as a Women Owned Small Business set-aside. With
                                      9   regard to the other allegations set forth in paragraph 35, PETERSON denies each and every
                                     10   remaining allegation.
                                     11           36.     Answering paragraph 36 of the Complaint, Defendant admits PETERSON was
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12   previously certified as a WOSB.
                                     13           37.     Answering paragraph 37 of the Complaint, Defendant is without knowledge or
                                     14   information sufficient to form a belief as to the truth or falsity of its allegations, and on that basis,
                                     15   denies each and every allegation contained therein.
                                     16           38.     Answering paragraph 38 of the Complaint, Defendant is without knowledge or
                                     17   information sufficient to form a belief as to the truth or falsity of its allegations, and on that basis,
                                     18   denies each and every allegation contained therein.
                                     19           39.     Answering paragraph 39 of the Complaint, Defendant denies each and every
                                     20   remaining allegation therein.
                                     21           40.     Answering paragraph 40 of the Complaint, the allegations of this paragraph are
                                     22   conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
                                     23   and are, therefore, specifically denied.
                                     24           41.     Answering paragraph 41 of the Complaint, Defendant is without knowledge or
                                     25   information sufficient to form a belief as to the truth or falsity of its allegations, and on that basis,
                                     26   denies each and every allegation contained therein.
                                     27           42.     Answering paragraph 42 of the Complaint, Defendant denies each and every
                                     28   remaining allegation therein.
                                                                                                                                    4179.004-2990225.1
                                                                                                          DEFENDANT PETERSON’S ANSWER TO
                                                                                            -5-                     COMPLAINT CV191628JSC
                                            Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 6 of 10



                                      1           43.     Answering paragraph 43 of the Complaint, Defendant denies each and every
                                      2   remaining allegation therein.
                                      3           44.     Answering paragraph 44 of the Complaint, Defendant denies each and every
                                      4   remaining allegation therein.
                                      5                                            FOURTH COUNT
                                      6                           FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1)(B)
                                      7                                     Against Peterson and Mr. Peterson
                                      8           45.     Answering paragraph 45 of the Complaint, Defendant incorporates by reference as
                                      9   if fully set forth herein their responses to paragraphs 1 through 45 as set forth above.
                                     10           46.     Answering paragraph 46 of the Complaint, Defendant denies each and every
                                     11   remaining allegation therein...
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12           47.     Answering paragraph 47 of the Complaint, Defendant denies each and every
                                     13   remaining allegation therein.
                                     14           48.     Answering paragraph 48 of the Complaint, Defendant denies each and every
                                     15   remaining allegation therein.
                                     16           49.     Answering paragraph 49 of the Complaint, Defendant denies each and every
                                     17   remaining allegation therein.
                                     18                                   VI.    AFFIRMATIVE DEFENSES
                                     19

                                     20                                     FIRST AFFIRMATIVE DEFENSE
                                     21                                         (Failure to State a Claim)
                                     22           1.      The Complaint as a whole, and each purported claim for relief alleged therein, fails
                                     23   to state facts sufficient to constitute a claim for relief against Defendant.
                                     24                                 SECOND AFFIRMATIVE DEFENSE
                                     25                                                 (Estoppel)
                                     26           2.      Plaintiff’s Complaint, and each purported claim for relief alleged therein, is barred
                                     27   because Plaintiff is estopped by his own conduct to claim any right to damages or any relief
                                     28   against Defendant.
                                                                                                                                 4179.004-2990225.1
                                                                                                          DEFENDANT PETERSON’S ANSWER TO
                                                                                            -6-                     COMPLAINT CV191628JSC
                                            Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 7 of 10



                                      1                                 THIRD AFFIRMATIVE DEFENSE
                                      2                                                 (Laches)
                                      3          3.      Plaintiff’s Complaint, and each purported claim for relief alleged therein, is barred
                                      4   by the doctrine of laches.
                                      5                                FOURTH AFFIRMATIVE DEFENSE
                                      6                                            (Unclean Hands)
                                      7          4.      Plaintiff comes to this Court with unclean hands, and is, therefore, barred from
                                      8   recovery under this Complaint, or any claim for relief thereof.
                                      9                                  FIFTH AFFIRMATIVE DEFENSE
                                     10                                         (No Injury or Damage)
                                     11          5.      Plaintiff has suffered no injury or damages as a result of any conduct by
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12   Defendant.
                                     13                                 SIXTH AFFIRMATIVE DEFENSE
                                     14                                             (Contribution)
                                     15          8.      In the event Plaintiff should be awarded judgment against Defendant in any
                                     16   manner or in any amount by virtue of the Complaint, Defendant is entitled to contribution by
                                     17   third-parties for such amounts from those parties, including those who are presently unknown or
                                     18   unidentified, who were primarily responsible for such damages.
                                     19                                SEVENTH AFFIRMATIVE DEFENSE
                                     20                                              (Uncertainty)
                                     21          9.      Because the Complaint is couched in conclusory terms, Defendant cannot fully
                                     22   anticipate all defenses that may be applicable to the within action. Accordingly, the right to assert
                                     23   additional defenses, if and to the extent that such defenses are applicable, is hereby reserved.
                                     24                                EIGHTH AFFIRMATIVE DEFENSE
                                     25                                       (Avoidable Consequences)
                                     26          10.     Defendant alleges that each purported cause of action in the Complaint, or some of
                                     27   the causes of action, are barred, or recovery should be reduced, pursuant to the doctrine of
                                     28   avoidable consequences.
                                                                                                                                 4179.004-2990225.1
                                                                                                        DEFENDANT PETERSON’S ANSWER TO
                                                                                          -7-                     COMPLAINT CV191628JSC
                                            Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 8 of 10



                                      1                                  NINTH AFFIRMATIVE DEFENSE
                                      2                                         (Statute of Limitations)
                                      3          11.     Defendant alleges that the Complaint as a whole, and each purported cause of
                                      4   action alleged therein, is barred in whole or in part by the applicable statutes of limitations.
                                      5                                  TENTH AFFIRMATIVE DEFENSE
                                      6                                     (Good Faith Personnel Action)
                                      7          12.     Defendant alleges that Defendant’s actions were a just and proper exercise of
                                      8   management discretion, which were undertaken for a fair and honest reason regulated by good
                                      9   faith under the circumstances then existing.
                                     10                               ELEVENTH AFFIRMATIVE DEFENSE
                                     11                                            (Lack of Damage)
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12          13.     Defendant alleges that the claims of the Plaintiff may be barred, in whole or in
                                     13   part, due to a lack of any cognizable injury or damages legally compensable at law.
                                     14                               TWELFTH AFFIRMATIVE DEFENSE
                                     15                                                  (Waiver)
                                     16          15.     Plaintiff’s Complaint, and each purported claim for relief alleged therein, is barred
                                     17   because Plaintiff waived his claim to any right, damages or relief against Defendant.
                                     18                             THIRTEENTH AFFIRMATIVE DEFENSE
                                     19                                         (Private Right of Action)
                                     20          16.     Defendant alleges that Plaintiff’s causes of action, and each of them, are barred in
                                     21   that they do not provide for a private right of action.
                                     22                             FOURTEENTH AFFIRMATIVE DEFENSE
                                     23                                            (Lack of Standing)
                                     24          17.     Defendant alleges that Plaintiff’s claims are barred in whole or in party because
                                     25   Plaintiff lacks standing. Further, Relator is precluded under 31 U.S.C. § 3730(4)(A) from
                                     26   pursuing this action, because he lacks knowledge that is independent of information that has been
                                     27   previously published to the public.
                                     28          ///
                                                                                                                                  4179.004-2990225.1
                                                                                                         DEFENDANT PETERSON’S ANSWER TO
                                                                                           -8-                     COMPLAINT CV191628JSC
                                            Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 9 of 10



                                      1                               FIFTEENTH AFFIRMATIVE DEFENSE
                                      2                                (Lack of Defendants’ Willful Conduct)
                                      3          20.     Defendant alleges that Plaintiff’s Complaint as a whole, and each purported cause
                                      4   of action therein, is barred in whole or in part and/or recovery is precluded because Defendant’s
                                      5   conduct was not willful.
                                      6                               SIXTEENTH AFFIRMATIVE DEFENSE
                                      7                   (Reservation of Right to Assert or Delete Affirmative Defenses)
                                      8          22.     Defendant alleges that because Plaintiff’s Complaint is couched with conclusory
                                      9   terms, Defendant cannot fully anticipate all defenses that may be applicable to the within action.
                                     10   Accordingly, the right to assert additional defenses, if and to the extent that such defenses are
                                     11   applicable, is hereby reserved.
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12                              SEVENTEENTH AFFIRMATIVE DEFENSE
                                     13                                          (Improper Purpose)
                                     14          26.     Plaintiff is barred from any recovery under the Complaint and further Plaintiff is
                                     15   subject to sanctions under Federal Rules of Civil Procedure, Rule 11, by virtue of the fact that the
                                     16   filing of the Complaint was done for an improper purpose and the factual allegations contained
                                     17   therein lack merit any evidentiary support.
                                     18                                                 PRAYER
                                     19          Wherefore, Defendant prays for judgment as follows:
                                     20          1.      That Plaintiff takes nothing from Defendant by reason of the Complaint;
                                     21          2.      That the Complaint be dismissed in its entirety with prejudice;
                                     22          3.      The Plaintiff be denied each and every demand and prayer for relief contained in the
                                     23   Complaint;
                                     24          ///
                                     25          ///
                                     26          ///
                                     27

                                     28
                                                                                                                                 4179.004-2990225.1
                                                                                                        DEFENDANT PETERSON’S ANSWER TO
                                                                                          -9-                     COMPLAINT CV191628JSC
                                           Case 3:19-cv-01628-JSC Document 26 Filed 12/12/19 Page 10 of 10



                                      1          4.     For an award of attorneys’ fees and costs to Defendant to the extent available under
                                      2   applicable law; and
                                      3          5.     For any other and further relief that the Court deems just and proper.
                                      4

                                      5   Dated: December 10, 2019                    MURPHY AUSTIN ADAMS SCHOENFELD LLP
                                      6

                                      7                                               By: /s/ Lisa D. Nicolls
                                                                                         LISA D. NICOLLS
                                      8                                                  BROOKE E. WASHBURN
                                                                                         Attorneys for Defendant
                                      9                                                  JEFFREY PETERSON, an individual
                                     10

                                     11
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12

                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                                                                 4179.004-2990225.1
                                                                                                      DEFENDANT PETERSON’S ANSWER TO
                                                                                        - 10 -                  COMPLAINT CV191628JSC
